Case 3:19-cv-01353-JCH Document1 Filed 09/03/19 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

GREGORY CURRAN

VS. CIVIL ACTION NO.
MARIS RICHARDS, ;

alkla MARIS COTTA / AUGUST 31, 2019

COMPLAINT

1. This is an action to redress the deprivation of rights secured to the
plaintiff by the Constitution and laws of the United States and the State of
Connecticut.

2. Jurisdiction of this court is invoked under the provisions of Sections
1331, 1343(3) and 1367(a) of Title 28 and Sections 1983 and 1988 of Title 42 of
the United States Code.

3. The plaintiff is an adult citizen of the United States who resides in
Ridgefield, Connecticut. At all times mentioned herein, he was a sentenced
inmate in the custody of the Connecticut Department of Correction serving a
sentence for motor vehicle offenses at the Willard Cybulski Correctional
Institution in Enfield, Connecticut.

4. During all times mentioned in this complaint, the defendant was a

 
Case 3:19-cv-01353-JCH Document1 Filed 09/03/19 Page 2 of 4

Correctional Counselor employed by the Connecticut Department of Correction
at the Willard Cybulski Correctional Institution in Enfield, Connecticut. She is
sued only in her individual capacity.

5. During all times mentioned in this Complaint, the defendant was acting
under color of law, that is, under color of the constitution, statutes, laws, rules,
regulations, customs and usages of the State of Connecticut.

6. In November 2016, and on numerous occasions thereafter up to and
including the month of March 2017, the defendant intentionally and maliciously
refused to permit the plaintiff to speak by telephone with his attorney concerning
the plaintiff's sentence and efforts to obtain an early release. Because the
plaintiff repeatedly complained about this unlawful interference with his attorney
communications, the defendant maliciously retaliated against him by attempting
to have him removed from participation in addiction recovery programs.

7. On or about May 23, 2017, the plaintiff learned that he was eligible for
release into home confinement, provided that he had a sponsor. The plaintiff's
former spouse agreed to be that sponsor. The defendant, however, falsely and

maliciously told her of “rules” which did not exist, such as:

A. That she would be “financially and legally responsible” for
the plaintiff;
B. That the plaintiff would be “under house arrest” and unable

 
Case 3:19-cv-01353-JCH Document1 Filed 09/03/19 Page 3 of 4

to leave the house;
C. That parole officers would constantly be visiting and
searching the house at all hours;
D. That the plaintiff's “house arrest” would last until July 2018
and that she would be obligated to house him until that date.
These false statements persuaded her to withdraw her sponsorship, resulting in
the plaintiffs continued and unnecessary confinement.

8. Shortly thereafter, on or about May 30, 2017, the defendant
maliciously removed the plaintiff from the “J Dorm,” which was the dormitory for
DUI offenders, and on or about May 31, 2017, the defendant caused the
plaintiff's name to be removed from the list of prisoners eligible for the aforesaid
early release program although in fact the plaintiff remained eligible and should
have been afforded access to that program. In both incidents, the defendant
falsely and maliciously accused the plaintiff of being hostile and verbally abusive
to her.

9. As a result of all the foregoing, the plaintiff was imprisoned for several
months longer than he would have been imprisoned had the defendant not
engaged in the conduct described above. As a further result, the plaintiff
suffered a loss of employment opportunities and associated loss of income. As

a further result, the plaintiff suffered emotional distress.

 
Case 3:19-cv-01353-JCH Document1 Filed 09/03/19 Page 4 of 4

10. In the manner described above, the defendant deprived the plaintiff of
his liberty without either procedural or substantive due process of law and
subjected him to cruel and unusual punishment, all in violation of the Eighth and
Fourteenth Amendments to the United States Constitution as enforced through
Sections 1983 and 1988 of Title 42 of the United States Code.

WHEREFORE, the plaintiff claims judgment against the defendant for

compensatory damages, punitive damages, attorney fees and costs.

THE PLAINTIFF

BY: /s/ John R. Williams
JOHN R. WILLIAMS (ct00215)
51 Elm Street
New Haven, CT 06510
203.562.9931
Fax: 203.776.9494
jrv@johnrwilliams.com

 
